DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-14, the prior art does not disclose or reasonably suggest an apparatus, comprising: a plurality of interconnected reconfigurable beam splitters and a plurality of phase shifters collectively configured to define a network of optical devices, the network of optical devices configured to perform a universal transformation on a plurality of input optical signals; and a first delay line optically coupled to the network of optical devices and configured to send at least one output optical signal from a plurality of output optical signals of the network of optical devices to interact with at least one input optical signal in the plurality of input optical signals within the network of optical devices.
The most applicable prior art, Clements et al. (US 10,641,954), cited in the IDS filed 3/18/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Re. Claims 15-18, the prior art does not disclose or reasonably suggest an apparatus, comprising: a plurality of optical units optically connected in series, each optical unit from the plurality of optical units having a reconfigurable Mach-Zehnder interferometer (MZI) that includes at least one phase shifter optically coupled to the at least one reconfigurable MZI, each optical unit from the plurality of optical units configured to receive an input optical signal and configured to send an output optical signal that is temporally delayed relative to the input optical signal for that optical unit and that is recirculated with the input optical signal for that optical unit.
The most applicable prior art, Clements et al. (US 10,641,954), cited in the IDS filed 3/18/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        6/1/22